McDonald v Whitney Highland Homeowners' Assn., Inc. (2018 NY Slip Op 00931)





McDonald v Whitney Highland Homeowners' Assn., Inc.


2018 NY Slip Op 00931


Decided on February 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


1352 CA 17-00310

[*1]TERRI A. MCDONALD, PLAINTIFF-APPELLANT,
vWHITNEY HIGHLAND HOMEOWNERS' ASSOCIATION, INC., AND CROFTON ASSOCIATES, INC., DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


LAW OFFICE OF FRANK G. MONTEMALO, PLLC, ROCHESTER (FRANK G. MONTEMALO OF COUNSEL), FOR PLAINTIFF-APPELLANT.
OSBORN, REED & BURKE, LLP, ROCHESTER (AIMEE LAFEVER KOCH OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered September 22, 2016. The order, inter alia, granted the motion of defendants to the extent it sought dismissal of the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: February 9, 2018
Mark W. Bennett
Clerk of the Court